QUAYLE ACTION
The present application is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:
Minor claim objections. For example, a controller in independent claims is not described clearly in a video surveillance system as described in the specification. According to paragraph 0030 and Fig. 2, etc., the controller of a portable device is configured to receive video images from a video surveillance system and render the video images on a display of the portable device; and 
A terminal Disclaimer is requested based on claims 1-20 of its parent application 16/459046 to avoid double-patenting.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quale, 25 USPQ 74, 453 O.G.213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/NAM D PHAM/             Primary Examiner, Art Unit 2487